NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3294
                                       ___________

                           KAREEM HASSAN MILLHOUSE,
                                          Appellant

                                             v.

                            WARDEN LEWISBURG USP
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-14-cv-01971)
                       District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                               November 14, 2016
        Before: GREENAWAY, JR., GREENBERG and ROTH, Circuit Judges

                              (Opinion filed: April 14, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Kareem Hassan Millhouse, a federal prisoner proceeding pro se, appeals from the

District Court’s order denying his petition for a writ of habeas corpus pursuant to 28

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
U.S.C. § 2241. His petition sought relief from sanctions imposed in prison disciplinary

proceedings. We will affirm.

       According to the incident report, on December 14, 2013, pursuant to a contraband

search of the cell assigned to Millhouse, Bureau of Prisons (“BOP”) staff found an

orange bag filled with homemade intoxicants. An Alcosensor test was conducted and the

liquid tested positive for being an intoxicant. An incident report was filed and provided

to Millhouse. When the investigating officer informed Millhouse of the incident report

and his rights, Millhouse stated, “[t]he report is correct, I can’t dispute it.” The

investigator referred the incident report to the Unit Discipline Committee “(UDC”).

Millhouse appeared before the UDC and declined to make a statement. The UDC

referred the charge to the Disciplinary Hearing Officer (“DHO”) for further proceedings.

       Millhouse was informed of his rights at a discipline hearing on December 17,

2013. Millhouse did not request a staff representative or to call any witnesses. On

January 8, 2014, Millhouse appeared before DHO Lane for his discipline hearing and

admitted to possessing alcohol. Based on Millhouse’s admission and the supporting

documentation, DHO Lane concluded that the evidence supported a finding that

Millhouse committed the prohibited act. DHO Lane sanctioned Millhouse to a

disallowance of good conduct time of forty days and a loss of visiting and commissary

privileges for ninety days. The DHO documented his findings in a written report and

notified Millhouse of his appellate rights.

                                               2
       On October 10, 2014, Millhouse filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, arguing that his due process rights were violated during the

disciplinary proceedings. The District Court denied his petition. Millhouse timely

appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Millhouse’s procedural due

process challenge to the disciplinary hearing was properly brought under § 2241 because

it entailed the loss of good time credits. See Edwards v. Balisok, 520 U.S. 641, 645-46

(1997). We review the District Court’s denial of habeas relief de novo and its factual

findings for clear error. Denny v. Schultz, 708 F.3d 140, 143 (3d Cir. 2013).

       In his brief, Millhouse argues that a different disciplinary hearing, regarding an

incident where a knife was found in his mattress, violated his constitutional right to due

process.1 It is well established that arguments not raised before the District Court are

waived on appeal. DIRECTV Inc. v. Seijas, 508 F.3d 123, 125 n.1 (3d Cir. 2007).

Moreover, Millhouse failed entirely to address in his brief the disciplinary hearing he

challenged in his habeas corpus petition, and this failure constitutes a waiver on appeal.


1
  Millhouse’s habeas petition does not describe the incident underlying the disciplinary
hearing he challenged. In response to the petition, the Respondent explained that,
although Millhouse did not provide a date, report number, or description of the incident,
he provided the administrative remedy numbers issued in his administrative appeal. With
this information, the Respondent determined the disciplinary hearing occurred on January
8, 2014, and concerned Millhouse’s possession of alcohol on December 14, 2013. See
Response, Dkt. 6 at 1-2 n.1. In his objections, Millhouse did not challenge the
Respondent’s characterization of his petition as challenging the disciplinary hearing for
his possession of alcohol.
                                             3
United States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005) (“It is well settled that an

appellant’s failure to identify or argue an issue in his opening brief constitutes waiver of

that issue on appeal.”). In any event, the District Court correctly denied Millhouse’s

petition.

       A disciplinary hearing that may result in the loss of good time credit must provide

certain due process safeguards to a prisoner, including: (1) at least 24-hour advance

notice of the charges; (2) an opportunity to call witnesses and present documentary

evidence; and (3) a written decision explaining the evidence relied upon and the reasons

for the disciplinary action. Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974). The

Supreme Court has held that “revocation of good time does not comport with the

minimum requirements of procedural due process unless the findings of the prison

disciplinary board are supported by some evidence in the record.” Superintendent v. Hill,

472 U.S. 445, 454 (1985) (internal quotation marks and citations omitted). This standard

is not stringent and the relevant inquiry “is whether there is any evidence in the record

that could support the conclusion reached by the disciplinary board.” Id. at 455-56.

       Millhouse contended in the District Court that he was precluded from appearing at

his disciplinary hearing. He has failed to substantiate this claim. To the contrary, the

evidence supports the District Court’s finding that Millhouse was present for his hearing

before the DHO and that he was provided the requisite procedural safeguards. Millhouse

was provided notice of the charges against him, had the opportunity to present witnesses

                                              4
and evidence, and received a copy of the DHO’s written report. The charge was

supported by Millhouse’s admissions and BOP staff reports, and no contradictory

evidence was presented. Although Millhouse requested that the District Court obtain and

review a surveillance video, the District Court correctly declined to do so as minimum

requirements of procedural due process do “not require examination of the entire record,

independent assessment of the credibility of witnesses, or weighing of the evidence.”

Hill, 472 U.S. at 455.

       Accordingly, we will affirm the judgment of the District Court.




                                            5